Case 2:19-cv-10361-ODW-PLA Document 67 Filed 06/30/21 Page 1 of 6 Page ID #:775




 1                                                                                                  O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   JT LEGAL GROUP, APC,                              Case No. 2:19-cv-10361-ODW (PLAx)
12                        Plaintiff,                   ORDER GRANTING IN PART
13
                                                       DEFENDANTS’ MOTIONS FOR
            v.                                         SUMMARY JUDGMENT AND
14                                                     REMANDING ACTION [49][52]
     KASHANI LAW, P.C., et al.,
15                        Defendants.
16
17                                     I.   INTRODUCTION
18          Plaintiff JT Legal Group, APC, initiated this action against its “competitor”
19   Payton Kashani; his law firm Kashani Law, P.C.; and JT Legal’s former employees
20   Fernando Vega and Susan Ibeth Zamora Tinti (collectively, “Defendants”). (First
21   Am. Compl. (“FAC”), ECF No. 23.) JT Legal claims that Vega and Tinti left the law
22   firm and, before their departure, they stole client lists, files, and other materials for
23   Kashani’s benefit. Before the Court are Defendants’ Motions for Summary Judgment
24   on all claims. (Kashani & Tinti MSJ (“TMSJ”), ECF No. 49; Kashani Law & Vega
25   MSJ (“VMSJ”), ECF No. 52.) For the reasons that follow, the Court GRANTS in
26   part Defendants’ Motions and REMANDS this action to state court.1
27
     1
28    Having carefully considered the papers filed in connection with the Motions, the Court deemed the
     matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-10361-ODW-PLA Document 67 Filed 06/30/21 Page 2 of 6 Page ID #:776




 1                                   II.   BACKGROUND2
 2          Vega worked at JT Legal from January 21, 2019, to September 11, 2019.
 3   (VSUF 3.) Prior to his employment at JT Legal, Vega possessed Jessica Ferrer’s
 4   contact information. (VSUF 4.) In May 2019, Vega learned that Ferrer and her
 5   friend, Samantha Dias, were in a car accident. (VSUF 5.) Both Ferrer and Dias
 6   retained JT Legal as their legal representative after speaking with Vega. (VSUF 6.)
 7   Vega managed Ferrer’s and Dias’s cases until he left JT Legal to go work for Kashani
 8   Law. (VSUF 7, 14.) After Vega left JT Legal, Ferrer and Dias dropped JT Legal as
 9   their counsel and retained Kashani Law. (See TSUF 1; VSUF 1.) JT Legal claims
10   that Ferrer and Dias went to Kashani Law because Defendants misappropriated its
11   lists of clients and their files. (TSUF 2; VSUF 2.)
12          On December 3, 2019, JT Legal initiated this action in the Superior Court of
13   California, County of Los Angeles; Defendants removed to this Court. (Notice of
14   Removal (“NOR”), ECF No. 1.) JT Legal asserts claims against Vega, Tinti (another
15   former employee), Kashani, and Kashani Law for: (1) misappropriation of trade
16   secrets; (2) unfair competition; (3) intentional interference with prospective economic
17   advantage; (4) intentional interference with contractual relations; (5) trespass against
18   chattels; and (6) violation of the Stored Communications Act.                    (See FAC.)
19   Defendants move for summary judgment on all claims; JT Legal does not oppose
20   Kashani and Tinti’s MSJ. (See Notice of Pl.’s Failure to Oppose, ECF No. 50.)
21   JT Legal does oppose Kashani Law and Vega’s MSJ, which is fully briefed. (See
22   Opp’n, ECF No. 53; Reply, ECF No. 59.)
23
24   2
       JT Legal did not oppose Kashani and Tinti’s MSJ and failed to file a Statement of Genuine
25   Disputes in response to Vega and Kashani Law’s MSJ as required by Local Rule 56-2. As a result,
     the Court may deem all of Defendants’ undisputed facts uncontroverted if they are supported by
26   admissible evidence. See Werner v. Evolve Media, LLC, No. 2:18-cv-7188-VAP (SKx), 2020 WL
27   3213808, at *1 (C.D. Cal. Apr. 28, 2020); C.D. Cal. L.R. 56-3. Defendants filed a Statement of
     Uncontroverted Facts and support their facts with admissible evidence. (See Kashani & Tinti SUF
28   (“TSUF”), ECF No. 49-1; Vega & Kashani Law SUF (“VSUF”), ECF No. 52-1.) Therefore, the
     Court takes Defendants’ facts as uncontroverted.



                                                   2
Case 2:19-cv-10361-ODW-PLA Document 67 Filed 06/30/21 Page 3 of 6 Page ID #:777




 1                              III.   LEGAL STANDARD
 2         A court “shall grant summary judgment if the movant shows that there is no
 3   genuine dispute as to any material fact and the movant is entitled to judgment as a
 4   matter of law.” Fed. R. Civ. P. 56(a). Courts must view the facts and draw reasonable
 5   inferences in the light most favorable to the nonmoving party.          Scott v. Harris,
 6   550 U.S. 372, 378 (2007). A disputed fact is “material” where the resolution of that
 7   fact might affect the outcome of the suit under the governing law, and the dispute is
 8   “genuine” where “the evidence is such that a reasonable jury could return a verdict for
 9   the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
10   Conclusory or speculative testimony in affidavits is insufficient to raise genuine issues
11   of fact and defeat summary judgment. Thornhill Publ’g Co. v. GTE Corp., 594 F.2d
12   730, 738 (9th Cir. 1979). Moreover, though the Court may not weigh conflicting
13   evidence or make credibility determinations, there must be more than a mere scintilla
14   of contradictory evidence to survive summary judgment. Addisu v. Fred Meyer, Inc.,
15   198 F.3d 1130, 1134 (9th Cir. 2000).
16         Once the moving party satisfies its burden, the nonmoving party cannot simply
17   rest on the pleadings or argue that any disagreement or “metaphysical doubt” about a
18   material issue of fact precludes summary judgment. See Celotex Corp. v. Catrett,
19   477 U.S. 317, 322–23 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
20   475 U.S. 574, 586 (1986); Cal. Architectural Bldg. Prods., Inc. v. Franciscan
21   Ceramics, Inc., 818 F.2d 1466, 1468 (9th Cir. 1987).          Nor will uncorroborated
22   allegations and “self-serving testimony” create a genuine issue of material fact.
23   Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002). The Court
24   should grant summary judgment against a party who fails to demonstrate facts
25   sufficient to establish an element essential to his case when that party will ultimately
26   bear the burden of proof at trial. See Celotex, 477 U.S. at 322.
27         Pursuant to the Local Rules, parties moving for summary judgment must file a
28   proposed “Statement of Uncontroverted Facts and Conclusions of Law” that sets out




                                                 3
Case 2:19-cv-10361-ODW-PLA Document 67 Filed 06/30/21 Page 4 of 6 Page ID #:778




 1   “the material facts as to which the moving party contends there is no genuine dispute.”
 2   C.D. Cal. L.R. 56-1. A party opposing the motion must file a “Statement of Genuine
 3   Disputes” setting forth all material facts as to which it contends there exists a genuine
 4   dispute. C.D. Cal. L.R. 56-2. “[T]he Court may assume that material facts as claimed
 5   and adequately supported by the moving party are admitted to exist without
 6   controversy except to the extent that such material facts are (a) included in the
 7   ‘Statement of Genuine Disputes’ and (b) controverted by declaration or other written
 8   evidence filed in opposition to the motion.” C.D. Cal. L.R. 56-3.
 9                                  IV.    DISCUSSION
10         As the determination of JT Legal’s sole federal law claim (violation of the
11   Stored Communications Act) is dispositive, the Court first addresses this claim.
12   A.    Violation of the Stored Communications Act
13         Defendants contend that JT Legal has no evidence to support its claim that
14   Defendants violated the Stored Communications Act, 18 U.S.C. § 2701. (TMSJ 6;
15   VMSJ 10–11.) Defendants are correct—JT Legal has affirmatively abandoned this
16   claim. (See Opp’n 3.) JT Legal did not file an opposition to Tinti and Kashani’s MSJ.
17   And in its opposition to Vega and Kashani Law’s MSJ, JT Legal asserts that the FAC
18   “should have never included” the federal claim. (See id. (explaining that the federal
19   claim was asserted in error due to miscommunication between JT Legal and its
20   counsel).) To be clear, JT Legal states unequivocally in its opposition that it “believes
21   this [C]ourt should grant Defendants’ [Motions] to the extent there are federal
22   claims.” (Id.)
23         In light of JT Legal’s non-opposition and its affirmative request for entry of
24   summary judgment in Defendants’ favor on this claim, the Court GRANTS
25   Defendants’ Motions to the extent they seek judgment on the claim for violation of the
26   Stored Communications Act.
27
28




                                                 4
Case 2:19-cv-10361-ODW-PLA Document 67 Filed 06/30/21 Page 5 of 6 Page ID #:779




 1   B.       Remand
 2            JT Legal claims that it never intended to state a federal claim and wanted to
 3   dismiss the claim earlier in the proceeding; however, Defendants would not stipulate
 4   to a voluntary dismissal. (See id.) JT Legal requests that the Court remand the
 5   remaining state law claims to state court. Defendants oppose the request. (Reply
 6   7–9.)
 7            A district court “‘may decline to exercise supplemental jurisdiction’ if it ‘has
 8   dismissed all claims over which it has original jurisdiction.’”               Sanford v.
 9   MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (citing 28 U.S.C.
10   § 1367(c)(3)). “[I]n the usual case in which all federal-law claims are eliminated
11   before trial, the balance of factors [judicial economy, convenience, fairness, and
12   comity] . . . will point toward declining to exercise jurisdiction over the remaining
13   state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988);
14   Wade v. Reg’l Credit Ass’n, 87 F.3d 1098, 1101 (9th Cir. 1996) (“Where a district
15   court dismisses a federal claim, leaving only state claims for resolution, it should
16   decline jurisdiction over the state claims and dismiss them without prejudice.”).
17            JT Legal initiated this action in state court, and the sole basis for Defendants’
18   removal was federal question jurisdiction based on the Stored Communications Act.
19   (See NOR 2.) The Court has dismissed that claim; thus, federal question jurisdiction
20   no longer exists. Further, diversity jurisdiction is not available, as JT Legal and
21   Defendants are citizens of California. (See FAC ¶¶ 5–16.)
22            After carefully considering the Carnegie-Mellon factors, the Court declines to
23   exercise supplemental jurisdiction over the remaining state law claims.               The
24   Carnegie-Mellon factors, particularly comity and the economic use of federal court
25   resources, favor litigation of this state-law matter in state court rather than federal
26   court.
27            Accordingly, the Court REMANDS this action to the Superior Court of
28   California, County of Los Angeles.




                                                  5
Case 2:19-cv-10361-ODW-PLA Document 67 Filed 06/30/21 Page 6 of 6 Page ID #:780




 1                                V.   CONCLUSION
 2         For the foregoing reasons, the Court GRANTS in part Defendants’ Motions
 3   for Summary Judgment with respect to JT Legal’s claim for violation of the Stored
 4   Communication Act. (ECF Nos. 49, 52.) The Court DENIES as moot the remainder
 5   of Defendants’ Motions. The Court REMANDS this action to the Superior Court of
 6   California, County of Los Angeles, Stanley Mosk Courthouse, 111 N. Hill Street, Los
 7   Angeles, California 90012, Case Number 19STCV43351.          The Court will issue
 8   judgment.
 9
10         IT IS SO ORDERED.
11
12         June 30, 2021
13
14                              ____________________________________
15                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              6
